                                                                                         Rev 12/01/18

                              LOCAL BANKRUPTCY FORM 3015-1

                      IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

     IN RE:                                           CHAPTER 13
        Scott A. Bartolacci                           CASE NO.: 5–bk–19-00381-RNO

                                                      ☒ ORIGINAL PLAN
                                                        AMENDED PLAN (Indicate 1st, 2nd, 3rd, etc.)

                                                      0 Number of Motions to Avoid Liens
                                                      0 Number of Motions to Value Collateral


                                      CHAPTER 13 PLAN

                                            NOTICES
Debtors must check one box on each line to state whether or not the plan includes each of the
following items. If an item is checked as “Not Included” or if both boxes are checked or if
neither box is checked, the provision will be ineffective if set out later in the plan.

 1    The plan contains nonstandard provisions, set out in § 9,       ☐ Included      ☒ Not
      which are not included in the standard plan as approved by                      Included
      the U.S. Bankruptcy Court for the Middle District of
      Pennsylvania.
 2    The plan contains a limit on the amount of a secured claim,     ☐ Included      ☒ Not
      set out in § 2.E, which may result in a partial payment or no                   Included
      payment at all to the secured creditor.
 3    The plan avoids a judicial lien or nonpossessory,               ☐ Included      ☒ Not
      nonpurchase- money security interest, set out in § 2.G                          Included

                           YOUR RIGHTS WILL BE AFFECTED
READ THIS PLAN CAREFULLY. If you oppose any provision of this plan, you must file a
timely written objection. This plan may be confirmed and become binding on you without
further notice or hearing unless a written objection is filed before the deadline stated on the
Notice issued in connection with the filing of the plan.




                                                  1
Case 5:19-bk-00381-HWV          Doc 28 Filed 04/09/19 Entered 04/09/19 17:19:34                   Desc
                                Main Document    Page 1 of 12
                                                                                                          Rev 12/01/18
1. PLAN FUNDING AND LENGTH OF PLAN.

    A. Plan Payments From Future Income
           1. To date, the Debtor paid $ 0 (enter $0 if no payments have been made to the
               Trustee to date). Debtor shall pay to the Trustee for the remaining term of the
               plan the following payments. If applicable, in addition to monthly plan
               payments, Debtor shall make conduit payments through the Trustee as set forth
               below. The total base plan is $ Click or tap here to enter text., plus other
               payments and property stated in § 1B below:

     Start               End                  Plan               Estimated           Total               Total
    mm/yyyy             mm/yyyy             Payment               Conduit           Monthly            Payment
                                                                 Payment            Payment            Over Plan
                                                                                                         Tier
     05/2019             04/2024             $100.00         Click or tap here       $100.00            $6,000.00
                                                              to enter text.
 Click or tap here   Click or tap here   Click or tap here   Click or tap here   Click or tap here   Click or tap here
  to enter text       to enter text       to enter text       to enter text       to enter text       to enter text
 Click or tap here   Click or tap here   Click or tap here   Click or tap here   Click or tap here   Click or tap here
  to enter text       to enter text       to enter text       to enter text       to enter text       to enter text
 Click or tap here   Click or tap here   Click or tap here   Click or tap here   Click or tap here   Click or tap here
  to enter text       to enter text       to enter text       to enter text       to enter text       to enter text
 Click or tap here   Click or tap here   Click or tap here   Click or tap here   Click or tap here   Click or tap here
  to enter text       to enter text       to enter text       to enter text       to enter text       to enter text
                                                                                            Total        6,000.00
                                                                                       Payments:

               2. If the plan provides for conduit mortgage payments, and the mortgagee notifies
                  the Trustee that a different payment is due, the Trustee shall notify the Debtor
                  and any attorney for the Debtor, in writing, to adjust the conduit payments and
                  the plan funding. Debtor must pay all post-petition mortgage payments that
                  come due before the initiation of conduit mortgage payments.

               3. Debtor shall ensure that any wage attachments are adjusted when necessary to
                  conform to the terms of the plan.

               4. CHECK ONE: (☒) Debtor is at or under median income. If this line is
                             checked, the rest of § 1.A.4 need not be completed or
                             reproduced.

                                     (☐) Debtor is over median income. Debtor estimates that a
                                     minimum of $ Click or tap here to enter text. must be paid to
                                     allowed unsecured creditors in order to comply with the Means
                                     Test.




                                                             2
Case 5:19-bk-00381-HWV              Doc 28 Filed 04/09/19 Entered 04/09/19 17:19:34                              Desc
                                    Main Document    Page 2 of 12
                                                                                       Rev 12/01/18
   B. Additional Plan Funding From Liquidation of Assets/Other

                1.   The Debtor estimates that the liquidation value of this estate is $ Click
                     or tap here to enter text.. (Liquidation value is calculated as the value
                     of all non- exempt assets after the deduction of valid liens and
                     encumbrances and before the deduction of Trustee fees and priority
                     claims.)

      Check one of the following two lines.

         ☒ No assets will be liquidated. If this line is checked, the rest of § 1.B need
           not be completed or reproduced

         ☐ Certain assets will be liquidated as follows:

                2.   In addition to the above specified plan payments, Debtor shall dedicate to
                     the plan proceeds in the estimated amount of Click or tap here to enter
                     text. from the sale of property known and designated as Click or tap here
                     to enter text.All sales shall be completed by Click or tap to enter a date. If
                     the property does not sell by the date specified, then the disposition of the
                     property shall be as follows: Click or tap here to enter text.

                3.   Other payments from any source(s) (describe specifically) shall be paid
                     to the Trustee as follows: Click or tap here to enter text.


2. SECURED CLAIMS.

     A. Pre-Confirmation Distributions. Check one.

     ☒      None. If “None” is checked, the rest of § 2.A need not be completed or reproduced.

     ☐      Adequate protection and conduit payments in the following amounts will be paid
            by the Debtor to the Trustee. The Trustee will disburse these payments for which
            a proof of claim has been filed as soon as practicable after receipt of said
            payments from the Debtor.




                                               3
Case 5:19-bk-00381-HWV       Doc 28 Filed 04/09/19 Entered 04/09/19 17:19:34                  Desc
                             Main Document    Page 3 of 12
                                                                                                   Rev 12/01/18

                          Name of Creditor                                 Last Four Digits           Estimated
                                                                             of Account               Monthly
                                                                               Number                 Payment
 Click or tap here to enter text.                                      Click or tap here to      Click or tap here to
                                                                       enter text.               enter text.

 Click or tap here to enter text.                                      Click or tap here to      Click or tap here to
                                                                       enter text.               enter text.

 Click or tap here to enter text.                                      Click or tap here to      Click or tap here to
                                                                       enter text.               enter text.



           1. The Trustee will not make a partial payment. If the Debtor makes a partial plan
              payment, or if it is not paid on time and the Trustee is unable to pay timely a
              payment due on a claim in this section, the Debtor’s cure of this default must
              include any applicable late charges.

           2. If a mortgagee files a notice pursuant to Fed. R. Bankr. P. 3002.1(b), the
              change in the conduit payment to the Trustee will not require modification
              of this plan.

       B. Mortgages (Including Claims Secured by Debtor’s Principal Residence) and
          Other Direct Payments by Debtor. Check one.


       ☒       None. If “None” is checked, the rest of § 2.B need not be completed or reproduced.

       ☐       Payments will be made by the Debtor directly to the creditor according to the
               original contract terms, and without modification of those terms unless otherwise
               agreed to by the contracting parties. All liens survive the plan if not avoided or
               paid in full under the plan.

         Name of Creditor                         Description of Collateral                     Last Four Digits
                                                                                                  of Account
                                                                                                    Number
Click or tap here to enter text.        Click or tap here to enter text.                      Click or tap here to
                                                                                              enter text.

Click or tap here to enter text.        Click or tap here to enter text.                      Click or tap here to
                                                                                              enter text.

Click or tap here to enter text.        Click or tap here to enter text.                      Click or tap here to
                                                                                              enter text.




                                                     4
Case 5:19-bk-00381-HWV              Doc 28 Filed 04/09/19 Entered 04/09/19 17:19:34                       Desc
                                    Main Document    Page 4 of 12
                                                                                                Rev 12/01/18

       C. Arrears (Including, but not limited to, claims secured by Debtor’s
          principal residence). Check one.


       ☐        None. If “None” is checked, the rest of § 2.C need not be completed or reproduced.


       ☒        The Trustee shall distribute to each creditor set forth below the amount of arrearages
                in the allowed claim. If post-petition arrears are not itemized in an allowed claim,
                they shall be paid in the amount stated below. Unless otherwise ordered, if relief
                from the automatic stay is granted as to any collateral listed in this section, all
                payments to the creditor as to that collateral shall cease, and the claim will no longer
                be provided for under § 1322(b)(5) of the Bankruptcy Code:

       Name of Creditor                 Description of           Estimated       Estimated         Estimated
                                         Collateral             Pre-petition        Post-         Total to be
                                                                 Arrears to        petition       paid in plan
                                                                 be Cured        Arrears to
                                                                                  be Cured
 Bayview Loan Servicing           88 Analomink Street,         $121,056.51     Click or tap     Debtor has
                                  East Stroudsburg, PA                         here to enter    requested a
                                                                               text.            modification*
 Click or tap here to enter text. Click or tap here to enter   Click or tap here Click or tap   Click or tap here
                                  text.                        to enter text. here to enter     to enter text.
                                                                                 text.
 Click or tap here to enter text. Click or tap here to enter   Click or tap here Click or tap   Click or tap here
                                  text.                        to enter text. here to enter     to enter text.
                                                                                 text.

*The Debtor seeks to modify the mortgage with Bayview Loan Servicing. The balance on the
mortgage is approximately $284,850.93, per the Proof of Claim filed on 4/5/19. The property value
is estimated at $149,000.00. In the event the Debtor is unable to obtain an approved modification
of his first mortgage within one (1) year from the Petition date, the Trustee shall be allowed to certify
a default hereunder and the Debtor may elect to file an Amended Plan or the case may be dismissed.

       D. Other secured claims (conduit payments and claims for which a § 506
          valuation is not applicable, etc.)


       ☒        None. If “None” is checked, the rest of § 2.D need not be completed or reproduced.

       ☐        The claims below are secured claims for which a § 506 valuation is not
                applicable, and can include: (1) claims that were either (a) incurred within 910
                days of the petition date and secured by a purchase money security interest in a
                motor vehicle acquired for the personal use of the Debtor, or (b) incurred within
                1 year of the petition date and secured by a purchase money security interest in
                any other thing of value; (2) conduit payments; or (3) secured claims not
                provided for elsewhere.

                                                      5
Case 5:19-bk-00381-HWV             Doc 28 Filed 04/09/19 Entered 04/09/19 17:19:34                    Desc
                                   Main Document    Page 5 of 12
                                                                                                 Rev 12/01/18

             1. The allowed secured claims listed below shall be paid in full and their liens
                retained until the earlier of the payment of the underlying debt determined
                under nonbankruptcy law or discharge under §1328 of the Code.

             2. In addition to payment of the allowed secured claim, present value interest
                pursuant to 11 U.S.C. §1325(a)(5)(B)(ii) will be paid at the rate and in the
                amount listed below, unless an objection is raised. If an objection is raised,
                then the court will determine the present value interest rate and amount at
                the confirmation hearing.

             3. Unless otherwise ordered, if the claimant notifies the Trustee that the claim
                was paid, payments on the claim shall cease.

     Name of Creditor              Description of Collateral         Principal        Interest      Total to be
                                                                     Balance of         Rate       Paid in Plan
                                                                       Claim
Click or tap here to enter text. Click or tap here to enter text. Click or tap here Click or tap Click or tap here
                                                                  to enter text. here to         to enter text.
                                                                                    enter text.
Click or tap here to enter text. Click or tap here to enter text. Click or tap here Click or tap Click or tap here
                                                                  to enter text. here to         to enter text.
                                                                                    enter text.
Click or tap here to enter text. Click or tap here to enter text. Click or tap here Click or tap Click or tap here
                                                                  to enter text. here to         to enter text.
                                                                                    enter text.

       E. Secured claims for which a § 506 valuation is applicable. Check one.


       ☐       None. If “None” is checked, the rest of § 2.E need not be completed or
               reproduced.
       ☒       Claims listed in the subsection are debts secured by property not described in §
               2.D of this plan. These claims will be paid in the plan according to modified
               terms, and liens retained until the earlier of the payment of the underlying debt
               determined under nonbankruptcy law or discharge under §1328 of the Code.
               The excess of the creditor’s claim will be treated as an unsecured claim. Any
               claim listed as “$0.00” or “NO VALUE” in the “Modified Principal Balance”
               column below will be treated as an unsecured claim. The liens will be avoided or
               limited through the plan or Debtor will file an adversary or other action (select
               method in last column). To the extent not already determined, the amount, extent
               or validity of the allowed secured claim for each claim listed below will be
               determined by the court at the confirmation hearing. Unless otherwise ordered, if
               the claimant notifies the Trustee that the claim was paid, payments on the claim
               shall cease.



                                                      6
Case 5:19-bk-00381-HWV            Doc 28 Filed 04/09/19 Entered 04/09/19 17:19:34                       Desc
                                  Main Document    Page 6 of 12
                                                                                                Rev 12/01/18
   Name of Creditor             Description of            Value of   Interest        Total        Plan,
                                 Collateral              Collateral     Rate Payment Adversary
                                                         (Modified                              or Other
                                                         Principal)                              Action
Bayview Loan               88 Analomink Street          $149,000.00 Click or tap Click or tap Applying for
Servicing, LLC             East Stroudsburg, PA                     here to      here to      Modification
                                                                      enter text. enter text.
Click or tap here to enter Click or tap here to enter Click or tap  Click or tap Click or tap Click or tap here
text.                      text.                      here to enter here to      here to      to enter text.
                                                      text.         enter text. enter text.
Click or tap here to enter Click or tap here to enter Click or tap  Click or tap Click or tap Click or tap here
text.                      text.                      here to enter here to      here to      to enter text.
                                                      text.         enter text. enter text.

      F. Surrender of Collateral. Check one.

      ☐       None. If “None” is checked, the rest of § 2.F need not be completed or reproduced.

      ☒       The Debtor elects to surrender to each creditor listed below the collateral that
              secures the creditor’s claim. The Debtor requests that upon confirmation of this
              plan or upon approval of any modified plan the stay under 11 U.S.C. §362(a) be
              terminated as to the collateral only and that the stay under §1301 be terminated
              in all respects. Any allowed unsecured claim resulting from the disposition of
              the collateral will be treated in Part 4 below.

          Name of Creditor                        Description of Collateral to be Surrendered
Caliber Home Loans                          82-84 Analomink Street, East Stroudsburg, PA 18301


The Bank of New York Mellon                 110-112 Analomink Street, East Stroudsburg, PA 18301



Monroe County Tax Claim Bureau              82-84 Analomink Street, East Stroudsburg, PA 18301




      G. Lien Avoidance. Do not use for mortgages or for statutory liens, such as tax liens.
         Check one.

      ☒       None. If “None” is checked, the rest of § 2.G need not be completed or reproduced.




                                                    7
Case 5:19-bk-00381-HWV           Doc 28 Filed 04/09/19 Entered 04/09/19 17:19:34                      Desc
                                 Main Document    Page 7 of 12
                                                                                                            Rev 12/01/18
         ☐           The Debtor moves to avoid the following judicial and/or nonpossessory, non-
                     purchase money liens of the following creditors pursuant to § 522(f) (this § should
                     not be used for statutory or consensual liens such as mortgages).

 Name of Lien Holder Click or tap here to enter Click or tap here to enter Click or tap here to enter
                                    text.                        text.                        text.

 Lien Description                   Click or tap here to enter Click or tap here to enter Click or tap here to enter
 For judicial lien, include court   text.                      text.                      text.
 and docket number.
 Description of the                 Click or tap here to enter Click or tap here to enter Click or tap here to enter
 liened property                    text.                      text.                      text.

 Liened Asset Value                 Click or tap here to enter   Click or tap here to enter   Click or tap here to enter
 Sum of Senior Liens                Click or tap here to enter   Click or tap here to enter   Click or tap here to enter
 Exemption Claimed                  Click or tap here to enter   Click or tap here to enter   Click or tap here to enter
 Amount of Lien                     Click or tap here to enter   Click or tap here to enter   Click or tap here to enter
 Amount Avoided                     Click or tap here to enter   Click or tap here to enter   Click or tap here to enter


3. PRIORITY CLAIMS.

    A. Administrative Claims

          1. Trustee’s Fees. Percentage fees payable to the Trustee will be paid at the rate fixed
             by the United States Trustee.

          2. Attorney’s fees. Complete only one of the following options:

                 a. In addition to the retainer of $1,000.00 already paid by the Debtor, the amount of
                    $ 3,310.00 in the plan. This represents the unpaid balance of the presumptively
                    reasonable fee specified in L.B.R. 2016-2(c); or

                 b. $ Click or tap here to enter text. per hour, with the hourly rate to be adjusted in
                    accordance with the terms of the written fee agreement between the Debtor and
                    the attorney. Payment of such lodestar compensation shall require a separate fee
                    application with the compensation approved by the Court pursuant to L.B.R.
                    2016-2(b).

          3.      Other. Other administrative claims not included in §§ 3.A.1 or 3.A.2 above. Check
                        one of the following two lines.

                  ☒          None. If “None” is checked, the rest of § 3.A.3 need not be completed or
                             reproduced.

                  ☐          The following administrative claims will be paid in full.




                                                                 8
Case 5:19-bk-00381-HWV                      Doc 28 Filed 04/09/19 Entered 04/09/19 17:19:34                         Desc
                                            Main Document    Page 8 of 12
                                                                                         Rev 12/01/18

                   Name of Creditor                                Estimated Total Payment
Click or tap here to enter text.                      Click or tap here to enter text.


Click or tap here to enter text.                      Click or tap here to enter text.




       B. Priority Claims (including, certain Domestic Support Obligations

           Allowed unsecured claims entitled to priority under § 1322(a) will be paid in full
           unless modified under §9.

                   Name of Creditor                                Estimated Total Payment
Click or tap here to enter text.                      Click or tap here to enter text.


Click or tap here to enter text.                      Click or tap here to enter text.


Click or tap here to enter text.                      Click or tap here to enter text.




       C. Domestic Support Obligations assigned to or owed to a governmental unit
          under 11 U.S.C. §507(a)(1)(B). Check one of the following two lines.


           ☒       None. If “None” is checked, the rest of § 3.C need not be completed or
                   reproduced.

           ☐        The allowed priority claims listed below are based on a domestic support
                    obligation that has been assigned to or is owed to a governmental unit and
                    will be paid less than the full amount of the claim. This plan provision
                    requires that payments in § 1.A. be for a term of 60 months (see 11 U.S.C.
                    §1322(a)(4)).

                   Name of Creditor                                Estimated Total Payment
Click or tap here to enter text.                      Click or tap here to enter text.




                                                  9
Case 5:19-bk-00381-HWV             Doc 28 Filed 04/09/19 Entered 04/09/19 17:19:34               Desc
                                   Main Document    Page 9 of 12
                                                                                                    Rev 12/01/18


    4. UNSECURED CLAIMS

        A. Claims of Unsecured Nonpriority Creditors Specially Classified. Check one
           of the following two lines.

           ☒       None. If “None” is checked, the rest of § 4.A need not be completed or
                   reproduced.

           ☐       To the extent that funds are available, the allowed amount of the following
                   unsecured claims, such as co-signed unsecured debts, will be paid before
                   other, unclassified, unsecured claims. The claim shall be paid interest at the
                   rate stated below. If no rate is stated, the interest rate set forth in the proof
                   of claim shall apply.

      Name of Creditor                 Reason for Special             Estimated        Interest            Estimated
                                         Classification               Amount of         Rate                 Total
                                                                       Claim                               Payment
Click or tap here to enter text. Click or tap here to enter text. Click or tap here Click or tap Click or tap here
                                                                  to enter text. here to         to enter text.
                                                                                    enter text

        B. Remaining allowed unsecured claims will receive a pro-rata distribution of
           funds remaining after payment of other classes.

    5. EXECUTORY CONTRACTS AND UNEXPIRED LEASES. Check one of the
       following two lines.

           ☒       None. If “None” is checked, the rest of § 5 need not be completed or reproduced.

           ☐       The following contracts and leases are assumed (and arrears in the allowed
                   claim to be cured in the plan) or rejected:

    Name of Other            Description of       Monthly Interest Estimated                  Total           Assume
       Party                  Contract or         Payment   Rate    Arrears                    Plan          or Reject
                                 Lease                                                       Payment
Click or tap here to enter Click or tap here to Click or tap   Click or tap Click or tap    Click or tap   Click or tap
text.                      enter text.          here to        here to      here to enter   here to        here to enter
                                                enter text.    enter text. text.            enter text.    text.
Click or tap here to enter Click or tap here to Click or tap   Click or tap Click or tap    Click or tap   Click or tap
text.                      enter text.          here to        here to      here to enter   here to        here to enter
                                                enter text.    enter text. text.            enter text.    text.
Click or tap here to enter Click or tap here to Click or tap   Click or tap Click or tap    Click or tap   Click or tap
text.                      enter text.          here to        here to      here to enter   here to        here to enter
                                                enter text.    enter text. text.            enter text.    text.



                                                     10
Case 5:19-bk-00381-HWV           Doc 28 Filed 04/09/19 Entered 04/09/19 17:19:34                             Desc
                                 Main Document   Page 10 of 12
                                                                                         Rev 12/01/18
   6. VESTING OF PROPERTY OF THE ESTATE.

      Property of the estate will vest in the Debtor upon Check the applicable line:

            ☒ plan confirmation.
            ☐ entry of discharge.
            ☐ closing of case.



   7. DISCHARGE: (Check one)

            ☒    The debtor will seek a discharge pursuant to § 1328(a).
            ☐    The debtor is not eligible for a discharge because the debtor has previously
                 received a discharge described in § 1328(f).

   8. ORDER OF DISTRIBUTION:

   If a pre-petition creditor files a secured, priority or specially classified claim after the
   bar date, the Trustee will treat the claim as allowed, subject to objection by the Debtor.




   Payments from the plan will be made by the Trustee in the following
   order:
   Level 1: Click or tap here to enter text.
   Level 2: Click or tap here to enter text.
   Level 3: Click or tap here to enter text.
   Level 4: Click or tap here to enter text.
   Level 5: Click or tap here to enter text.
   Level 6: Click or tap here to enter text.
   Level 7: Click or tap here to enter text.
   Level 8: Click or tap here to enter text.




                                                 11
Case 5:19-bk-00381-HWV         Doc 28 Filed 04/09/19 Entered 04/09/19 17:19:34                    Desc
                               Main Document   Page 11 of 12
                                                                                         Rev 12/01/18
 If the above Levels are filled in, the rest of § 8 need not be completed or reproduced. If the above
 Levels are not filled-in, then the order of distribution of plan payments will be determined by the
 Trustee using the following as a guide:

 Level 1: Adequate protection payments.
 Level 2: Debtor’s attorney’s fees.
 Level 3: Domestic Support Obligations.
 Level 4: Priority claims, pro rata.
 Level 5: Secured claims, pro rata.
 Level 6: Specially classified unsecured claims.
 Level 7: Timely filed general unsecured claims.
 Level 8: Untimely filed general unsecured claims to which the Debtor has not objected.


 9. NONSTANDARD PLAN PROVISIONS
 Include the additional provisions below or on an attachment. Any nonstandard provision
 placed elsewhere in the plan is void. (NOTE: The plan and any attachment must be filed as
 one document, not as a plan and exhibit.)

Click or tap here to enter text.


Dated: Click or tap to enter a date.                    /s/ Mark J. Conway
                                                        Mark J. Conway

                                                        /s/ Scott A. Bartolacci
                                                        Scott A. Bartolacci



 By filing this document, the debtor, if not represented by an attorney, or the Attorney for Debtor
 also certifies that this plan contains no nonstandard provisions other than those set out in § 9.




                                                 12
Case 5:19-bk-00381-HWV             Doc 28 Filed 04/09/19 Entered 04/09/19 17:19:34              Desc
                                   Main Document   Page 12 of 12
